Cooley, Oh. J:
Under the' constitution, Art. 10, § 10, the boards of supervisors of the respective counties have “the exclusive power to prescribe and fix the compensation rendered for, and to adjust all claims against” their respective counties, with an exception in the case of the county of "Wayne. This provision clearly covers the claims in question, and it must follow that the board of -supervisors of Barry were acting without authority when they assumed jurisdiction to pass upon them. It is probably true, as was suggested in argument, that this conclusion - must cause some inconvenience in cases like the present, but if so, the courts are powerless to give any remedy.
The allowance of claims by the board of supervisors of Barry county being thus found inoperative, the question presents itself how far the supervisors of Manistee are concluded by the action taken by their predecessors. Had that action been suffered to remain unrescinded, the question might perhaps be different from what it is now. It is very clear that a large portion of the claim presented by Barry county was such as could not be presented in its name • at all, unless as assignee of the original claimants; and in any case, by whomsoever presented, would require to be put in such form as to enable the auditing board to pass upon the items. It is a fair inference from all the action taken, that the supervisors of Manistee at first supposed there ivas some force to the allowance already made in Barry county; and if they took action on that erroneous supposition, wo do not see how they are to be estopped from rescinding it and insisting upon their undoubted right to investigate the items. At any rate, as they have done this, the court cannot with any propriety issue a mandamus which in effect reverses their action, unless it has very clear evidence that the claim as once allowed by them is just and right. ’ We have no such evidence, unless the allowance by the supervisors of Barry county can be considered evidence in their own favor, *500and we do not think it can. The mandamus must therefore be denied.
We have assumed in what has been said that the statute which charges the county in which the case originated with the expenses applies to this case; no' question having been made by counsel on that point.
The other Justices concurred.